Citation Nr: 1042199	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  06-26 907	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant, her daughter, and her son-in-law


ATTORNEY FOR THE BOARD

Douglas Massey, Counsel


INTRODUCTION

The Veteran served on active duty in the military from March 1953 
to June 1963.  He died in May 2005.  The appellant is his widow.  
She appealed to the Board of Veterans' Appeals (Board) from a 
September 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appellant, her daughter, and her son-in-law testified in 
support of the claim at a May 2007 hearing at the RO before the 
undersigned Veterans Law Judge of the Board (Travel Board 
hearing).  The Board subsequently, in October 2007, remanded the 
claim to the RO via the Appeals Management Center (AMC) 
in Washington, DC, for further development and consideration.  

Still additional development of the claim is required, however.  
So, regrettably, the Board must again remand the claim to the RO 
via the AMC.


REMAND

The Veterans Claims Assistance Act (VCAA) and implementing 
regulations impose obligations on VA to provide claimants notice 
and assistance with the development of their claims.  Proper 
notice from VA must inform the claimant of any information and 
medical or lay evidence not of record:  (1) that is necessary to 
substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

In addition to these general notice provisions, however, the 
Court has held that a claim for Dependency and Indemnity 
Compensation (DIC) benefits, so including for cause of death, 
must include:  (1) a statement of the conditions, if any, for 
which a Veteran was service connected at the time of his death; 
(2) an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).

The Court issued that decision in Hupp the same year the Board 
previously remanded the claim, so the Board was unaware of this 
precedent decision and therefore did not request that the AMC 
provide this additional required notice when previously remanding 
the claim.  However, the appellant must be provided this 
additional notice before deciding her appeal.

Accordingly, the claim is again REMANDED for the following 
additional development and consideration:

1.  Send the appellant a VCAA notice letter 
for her DIC claim that complies with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
Specifically, the letter must comply with the 
Court's decision in Hupp, 21 Vet. App. at 
352-53, by containing:  (1) a statement of 
the conditions for which the Veteran was 
service connected at the time of his death; 
(2) an explanation of the evidence and 
information required to substantiate a DIC 
claim based on a previously service-connected 
condition; and (3) an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a condition 
not yet service connected.

2.  After giving the appellant time to 
respond to this additional notice, and 
completing any necessary additional 
development, readjudicate the claim in light 
of any additional evidence.  If the claim is 
not granted to her satisfaction, send her and 
her representative a supplemental statement 
of the case (SSOC) and give them an 
opportunity to respond to it before returning 
the file to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


